SECOND AMENDED AND RESTATED SECURITIES REDEMPTION AND PAY-OFF AGREEMENT This Second Amended and Restated Securities Redemption and Pay-off Agreement, dated as of July 28, 2010 (this “Agreement”), is entered into by and between China Intelligence Information Systems, Inc. (formerly China VoIP & Digital Telecom Inc.), a Nevada corporation (the “Company”), and Castlerigg Master Investments, Ltd. (the “Investor).The Company and the Investor shall be referred to individually as a “Party” and collectively as the “Parties.” W I T N E S S E T H: WHEREAS: A.The Company and the Investor entered into that certain Securities Purchase Agreement, dated as of December 21, 2007 (as amended, modified and restated, the “Securities Purchase Agreement”), pursuant to which, among other things, the Investor purchased from the Company (i) the Senior Secured Convertible Note, dated as of December 21, 2007 (the “2007 Note”), which was convertible into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), in accordance with the terms thereof, (ii) a Series A Warrant, dated as of December 21, 2007(the “2007 Series A Warrant”), (iii) a Series B Warrant, dated as of December 21, 2007 (the “2007 Series B Warrant”) and (iv) a Series C Warrant, dated as of December 21, 2007 (the “2007 Series C Warrant”, and together with the 2007 Series A Warrant and 2007 Series B
